Faville, J.
(dissenting). I cannot concur in the result announced by the majority. As I read the record, Reynolds was *251the agent of Callaway, with a limited authority only. Callaway simply authorized Reynolds to take security for him for the note which Carter owed Callaway. Under such limited authority, I do not think that notice to Reynolds that Carter was building some buildings on his farm was binding on Callaway and rendered his mortgage junior to the mechanics’ lien filed after the 90 days had expired. There was no notice to Reynolds in connection with his agency that was binding on his principal, Callaway. Under the rule of the majority, a party cannot safely employ anyone to take security for him without being bound by all knowledge that may come to his agent, even though the agent was not employed to pass on the security, and had no authority whatever in relation thereto except to accept the same. To this I cannot subscribe.
Stevens, J., joins in this dissent.